Citation Nr: 1016412	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

3.  Entitlement to an initial compensable evaluation for 
macular drusens of both eyes.

4.  Entitlement to service connection for a peripheral nerve 
disability of the bilateral upper and lower extremities, to 
include as secondary to a service-connected back injury, 
status post L3 - L4 laminectomy, status post L3 - L1 spinal 
fusion.

5.  Entitlement to service connection for an ingrown toenail 
of the right foot.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
November 2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO) which, in pertinent part, granted 
service connection for sinusitis and assigned a 0 percent 
(non-compensable) evaluation effective December 1, 2001; and 
denied service connection for migraine headaches, macular 
drusens, peripheral nerve injuries, and ingrown toenail of 
the right foot.

In a subsequent January 2004 rating decision, the RO granted 
service connection for migraines with a 10 percent evaluation 
effective December 1, 2001, and the RO granted service 
connection for macular drusens in both eyes with a non-
compensable evaluation effective December 1, 2001.  In a June 
2007 rating decision, the RO granted an increased 10 percent 
evaluation for sinusitis, and an increased 30 percent 
evaluation for migraines, both effective December 1, 2001.  

The Veteran testified at an August 2009 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board notes that during the August 2009 Board hearing, 
the Veteran clarified that his claim for service connection 
for peripheral nerve injuries was intended as a claim service 
connection for a peripheral nerve disability in both the 
upper and lower extremities, secondary to his service-
connected back disability.  Thus, the Board has 
recharacterized the issue on appeal as entitlement to service 
connection for a peripheral nerve disability of the bilateral 
upper and lower extremities, to include as secondary to a 
service-connected back injury, status post L3 - L4 
laminectomy, status post L3 - L1 spinal fusion.
 
The issues of (1) entitlement to an initial compensable 
evaluation for macular drusens of both eyes, and (2) 
entitlement to service connection for a peripheral nerve 
disability of the bilateral upper and lower extremities, to 
include as secondary to a service-connected back injury, 
status post L3 - L4 laminectomy, status post L3 - L1 spinal 
fusion are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sinusitis results in more than six non-incapacitating 
episodes per year characterized by headaches, sinus pain and 
pressure, congestion, and mucosal thickening, requiring 
antibiotic treatment up to seven times a year. 

2.  Migraines with characteristic prostrating attacks occur 
once a month on average, with less severe, non-prostrating 
migraines occurring weekly.  The Veteran's migraines are not 
productive of severe economic inadaptability.  

3.  On August 3, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for service 
connection for an ingrown toenail of the right foot was 
requested. 





CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2009).

2.  The criteria for an evaluation in excess of 30 percent 
for migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).  

3.  The criteria for withdrawal of an appeal for service 
connection for an ingrown toenail of the right foot have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Veteran was provided with fully compliant VCAA notice in 
December 2006. VA informed the Veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  VA also provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing the 
corrective December 2006 VCAA letter.  The RO readjudicated 
the case in a June 2007 supplemental statement of the case 
(SSOC).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded VA examinations in May 2007 to address 
his migraines and sinusitis.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are predicated on a review of the claims folder and 
medical records contained therein; contain a description of 
the history of the disability at issue; document and consider 
the Veteran's complaints and symptoms; and address the 
relevant rating criteria.  The Board notes that the Veteran's 
VA examination for sinusitis does not specifically describe 
the frequency or nature of the episodes of sinusitis; 
however, the Board finds that there is sufficient medical 
evidence of record in this regard for rating purposes and 
finds that an additional examination is not necessary.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

1.  Sinusitis

The Veteran's service-connected sinusitis has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6514 (2009).  Under 
the General Rating Formula for sinusitis, a 10 percent 
evaluation is assigned with evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 30 percent rating evaluation 
is assigned with evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id. A 50 percent rating is evaluation is assigned 
with evidence of following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id. at Note.

An August 2003 VA examination reflects chronic sinusitis.  It 
was noted that the Veteran's most recent July 2002 CT 
revealed mild chronic frontal sinus disease.  He was treated 
with Flonase and Allegra.  

The Veteran submitted private medical records which reflect 
frequent office visits for recurrent sinusitis or chronic 
sinusitis from 2006 and 2009.  

A March 2006 private CT scan of the paranasal sinuses shows 
that sinuses were well-developed and well aerated.  There was 
slight mucosal thickening of the right ethmoid and frontal 
sinuses.  The ostiomeatal complexes were patent.  Nasal 
septum was midline.  The remaining sinuses were normal.  The 
Veteran was assessed with minimal changes of sinusitis 
involving the right ethmoid and frontal sinuses.  

A May 2007 VA examination reflects recurrent pain in the 
right frontal and right maxillary regions.  The Veteran had 
been treated repeatedly with various antibiotics and 
decongestants.  There was no history of hearing loss or 
tinnitus, there were no changes in voice, and the Veteran did 
not have difficulty swallowing.  The head was normocephalic.  
Examination of the nose reflects approximately 15 percent 
septal deviation to the left.  The VA examiner noted that an 
April 2007 CT scan revealed dependent mucoperiosteal 
thickening within the right frontal sinus with opacification 
of the right sino-nasal recess.  

A July 2007 private treatment report shows that that the 
Veteran had a CT scan which showed that the right maxillary 
sinus was swollen.  The Veteran had a deviated nasal septum.  
He had sinus infections almost every two weeks, usually 
starting in the right maxillary sinus.  

A September 2007 CT scan reflects interval development of 
mild mucosal thickening of the right frontal sinus and of the 
anterior ethmoid sinuses.  The maxillary and sphenoid sinuses 
remained patent.  There were no air fluid levels seen.  The 
nasal septum was midline.  The turbinates were normal and 
nasal passages were within normal limits.  The Veteran was 
assessed with interval development of mild chronic sinusitis 
and patent bilateral ostiomeatal units. 

Pharmacy receipts submitted by the Veteran show that he was 
treated with a five day supply of azithromycin in March 2006, 
May 2006, June 2006, August 2006, September 2006, and April 
2007.  He was treated with a 14 day supply of Levaquin in 
January 2007, and with a 10 day supply in May 2007 and June 
2007.  He was treated with a 45 day supply of cefuroxime 
axetil in July 2007.  He was treated with a 30 day supply of 
doxycycline hyclate in November 2007, December 2007, April 
2008, November 2008, December 2008, June 2009, and March 
2009.  The Veteran has also been treated with various nasal 
decongestants.  

During the Veteran's Board hearing, he reported having 
chronic sinus infections due to sinusitis.  He took 
medications daily to prevent sinus infections, and was put on 
antibiotics when sinus infections did occur.  He reported 
that he had frequent headaches related to his sinus 
infections for which he had to lie down during the day.  He 
reported that he would have to lie down for 24 hours during 
such episodes.  The Board notes, in this case, that the 
Veteran's migraine headaches have been rated separately 
below. 

The Veteran was assigned a 10 percent evaluation under 
Diagnostic Code 6513 for sinusitis, with three to six non- 
incapacitating episodes per year, characterized by headaches, 
pain, and purulent discharge or crusting.  See 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2009).  The Veteran has been 
diagnosed with recurrent sinusitis or chronic sinusitis.  
Private treatment records show that the Veteran has been seen 
repeatedly for recurrent sinusitis with symptoms such as 
headaches, sinus pain and pressure, congestion, and mucosal 
thickening.  The Veteran's sinusitis has required extensive 
antibiotic treatment.  

An August 2007 private treatment report shows that the 
Veteran had sinus infections occurring every two weeks.  
Pharmacy receipts show that the Veteran was treated with 
antibiotics for sinusitis on seven occasions between June 
2006 and June 2007, totaling 54 days or over 7 weeks of 
antibiotic treatment.  The Veteran had a total of 105 days of 
antibiotic treatment for sinusitis in 2007 and 90 days of 
antibiotic treatment for sinusitis in 2008.  Medical evidence 
of record shows that the Veteran has had at least six non-
incapacitating episodes per year of sinusitis.  The Veteran 
is also shown to have three or more episodes per year of 
sinusitis requiring prolonged antibiotic treatment lasting 
four to six weeks.  It is unclear from the record how many 
episodes of sinusitis required bed rest.  Nonetheless, the 
Board finds that the Veteran clearly meets the criteria for a 
higher 30 percent evaluation for sinusitis with three or more 
incapacitating episodes per year of sinusitis or more than 
six non-incapacitating episodes per year.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2009).

In the present case, the Veteran is not shown to have had 
radical surgery or repeated surgeries for sinusitis to 
warrant a higher 50 percent evaluation.  See 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2009).  Although the Veteran is 
shown to have near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus; there is no 
evidence of record that reflects either radical surgery with 
chronic osteomyelitis, or repeated surgeries for sinusitis as 
required to a 50 percent evaluation.    

2.  Migraines

The Veteran is currently in receipt of a 30 percent 
evaluation for migraines under Diagnostic Code 8100.  A 30 
percent evaluation is assigned for migraines with 
characteristic prostrating attacks occurring on average of 
once a month over the last several months. 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).  A 50 percent evaluation 
is assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

A June 2002 VA neurological consultation shows that the 
Veteran was seen for the evaluation of headaches.  Headaches 
were located at the forehead at the bridge of the nose.  
Headaches could then radiate throughout the forehead and the 
apex of the head.  The Veteran's headaches could occur daily 
and usually happened at night.  There was a cluster component 
at the start of his headaches.  Headaches lasted several 
hours with symptoms of nausea and vomiting, photophobia or 
phonophobia, blurred vision, right side facial numbness, 
indurated eyes, nasal congestion.  Triggers included sleep, 
stress, and fumes.  Multiple medications had been tried. 
Lying down ameliorated the Veteran's headaches.  The Veteran 
was diagnosed with migraine cluster variant headaches and 
daily headaches.  The Veteran had a normal neurological 
examination.  It was noted that the Veteran's sinusitis 
triggered his headaches.  

An August 2003 VA examination reflect frontal headaches, 
usually occurring at night, which could be daily at times. 

A May 2007 VA examination shows that the Veteran had migraine 
headaches occurring once per week with severe attacks 
occurring once per month.  A severe attack lasted 24 to 48 
hours.  Other symptoms included nausea, vomiting, photophobia 
or phonophobia, and nose bleeds with severe attacks.  Pain 
due to these headaches was described as 10 out of 10.  
Exacerbating factors included bright light, noise, and the 
smell of smoke or perfume.  Relieving factors included 
resting in a quiet dark place, or after vomiting.  The 
Veteran worked as a professor.  During a migraine, he had to 
stop all activities, and he had to stop classes.  He had to 
lie down in a dark quiet place and take medication until his 
headache subsided.  A physical examination reflects mild 
tenderness in the right maxillary sinus area.  A neurological 
examination was normal.  

A January 2007 letter from the Veteran's employer shows that 
the Veteran missed a day or two every other week due to 
migraine and sinus headaches.  

During the August 2009 Board hearing, the Veteran reported 
that his sinusitis triggered his migraine headaches.  
Migraines were also triggered by certain foods, or stress.  
The Veteran reported that he had bad migraines occurring once 
a month.  He reported that he would have to stay in bed 24 to 
48 hours.  Pain was described as a ten on a scale of one to 
ten.  The Veteran could not work or get out of bed during an 
attack.  His family members helped him during these episodes.  
He reported lesser headaches, also described as the same 
migraine, occurring once a week but indicated that he had 
prostrating attacks about once a month.  The Veteran took 
Midrin and Demerol for his migraines.  The Veteran reported 
that he has missed work for his headaches, but stated that he 
had very patient bosses who had made concessions for his 
disability.  

The Veteran's currently assigned 30 percent evaluation for 
migraines contemplates prostrating attacks occurring, on 
average, once a month.  Evidence of record shows that the 
Veteran has headaches resulting in completely prostrating and 
prolonged attacks which occur once a month.  VA examinations 
dated in 2002 and 2003 show that the Veteran had daily 
headaches diagnosed as migraines, however, it is not clear 
how many of these resulted in completely prostrating attacks.  
The Veteran's employer indicated that the Veteran missed two 
to four days a month due to migraines and sinus problems.  A 
May 2007 VA examination indicates that the Veteran had severe 
attacks occurring approximately once a month.  The Veteran 
also reported during his August 2009 VA examination that he 
had completely prostrating attacks occurring once a month 
lasting for a duration of 24 to 48 hours per episode.  The 
Veteran indicated that he had additional migraines occurring 
approximately once a week which were not completely 
prostrating. 

While the Veteran has received treatment for his migraine 
including prescription medication, the competent medical 
evidence does not show that his headaches have resulted in 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability as described for 
a 50 percent evaluation.  Evidence of record shows that the 
Veteran has headaches resulting in completely prostrating and 
prolonged attacks which occur approximately once a month.  
The Veteran has less severe migraines occurring weekly.  The 
Board finds that this more closely approximates the criteria 
described for a 30 percent rating.  Although the Veteran's 
migraines have had an impact on the Veteran's economic 
adaptability; they do not result in severe economic 
inadaptability.  The Veteran is able to maintain employment 
due to his work at home with concessions made by his 
employers.  In light of the foregoing, the Board concludes 
that the criteria in excess of 30 percent are not met.  

3.  Extraschedular Consideration

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected disability is inadequate. A 
comparison between the level of severity and symptomatology 
of the Veteran's assigned rating with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology as discussed above.

The Veteran has reported missing work days due to both 
sinusitis and migraines.  A January 2007 letter from the 
Veteran's employer shows that he Veteran missed a day or two 
every other week due to migraines and sinus headaches.  He 
indicated that the Veteran could not perform his teaching job 
while suffering from migraine and sinus headaches.  The 
Veteran indicated during his Board hearing that he had to 
switch to an internet based teaching position, working from 
his home, due to his multiple disabilities.  He indicated 
that he was only able to work due to the accommodations made 
for him by his employer.  It is clear that the Veteran missed 
time from work due to his sinusitis and migraines.  However, 
the schedular criteria for both sinusitis and migraines in 
this case, specifically address the frequency of 
incapacitating episodes or prostrating attacks due to such 
disabilities.  Therefore, the presence of these factors is 
considered within the schedular criteria.   38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
Veteran has not shown is that manifestations of his service-
connected disabilities have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate, the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The record 
does not show that the Veteran has required frequent 
hospitalizations for his sinusitis or migraines and there is 
nothing in the record to indicate that the Veteran's 
disabilities cause impairment with employment over and above 
that which is contemplated in the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

4.  Withdrawal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
for service connection for an ingrown toenail of the right 
foot.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review this issue, and it is 
dismissed.


C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
rating for sinusitis.  

The preponderance of the evidence is against finding that the 
Veteran's migraines warrant a higher rating evaluation.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt.

The criteria for withdrawal of an appeal for service 
connection for an ingrown toenail of the right foot have been 
met

ORDER

A 30 percent rating, but no higher, is granted for sinusitis, 
subject to the law and regulations governing the payment of 
monetary benefits. 

An initial evaluation in excess of 30 percent for migraine 
headaches is denied.

The appeal for entitlement to service connection for an 
ingrown toenail of the right foot is dismissed.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Service treatment records reflect hypoparesthesias in the 
right arm and fingers from 1999 to 2000, and numbness in both 
hands and fingers at the time of his June 2006 
separation/retirement examination.  The Veteran has continued 
numbness in the hands.  The Veteran has had continued 
numbness and weakness in both legs.  The Veteran was afforded 
a general VA examination, in which he was assessed with 
paresthesias of fingers 1 through 3 of both hands, and the 
right palm.  The Veteran contends that his paresthesias is 
secondary to his service-connected back disability.  The 
Board finds that a VA neurological examination is necessary 
to clearly identify any peripheral nerve disability of the 
bilateral upper and lower extremities, and to determine if 
any such diagnosis is secondary to the Veteran's service-
connected back disability. 

Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During the Veteran's August 2009 Board hearing, he reported 
that his eyes have gotten progressively worse.  The Board 
finds that an additional VA examination is necessary in this 
case to assess the current severity of the Veteran's service-
connected macular drusens of both eyes.

The Board notes that the Veteran submitted additional 
evidence in support of his claim for service connection and 
for an increased rating for macular drusens of both eyes.  
This additional evidence should be considered by the VA 
examiner(s) and the RO/AMC on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case 
for a comprehensive neurological 
examination to identify any current 
neurological disability of the upper 
and/or lower extremities, and to 
determine if any such disabilities are 
etiologically related to service, or to 
the Veteran's service-connected back 
disability.  The claims folder must be 
made available to the examiner for 
review.  The examiner must review the 
claims file prior to examination.  
Examination should include appropriate 
diagnostic testing.  The examiner 
should respond to the following:

A).  Identify any current neurological 
disability of the upper and/or lower 
extremities, including any disability 
manifested by weakness and/or decreased 
sensation.

B).  State whether it is at least as 
likely as not that any identified 
condition was incurred in service or is 
otherwise related to active military 
service.

C).  State whether it is at least as 
likely as not that any identified 
condition is proximately due to or the 
result of, or permanently aggravated 
by, the Veteran's service-connected 
back disability, status post L3 - L4 
laminectomy, status post L3 - L1 spinal 
fusion.

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms. 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
The examiner should specifically 
comment on the relevance, if any, of 
additional evidence submitted by the 
Veteran in September 2009.

2.  The RO/AMC should refer the case 
for an eye examination by an examiner 
with the appropriate expertise to 
perform such an examination.  The 
examiner should determine the nature 
and extent of the Veteran's service-
connected macular drusens of both eyes.  
The claims folder must be made 
available to the examiner for review.  
The examiner must review the claims 
file prior to examination.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examiner should 
specifically comment on the relevance, 
if any, of additional evidence 
submitted by the Veteran in September 
2009.

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


